DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, lines 1-2, there is no antecedent basis for “the spring”.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Egner-Walter (GB publication 2034175) in view of Charng (US patent 6,000,093).
	The publication to Egner-Walter discloses the invention substantially as is claimed.  Egner-Walter discloses a one-piece plastic fastening element (10, fig. 1) for fastening a supporting yoke of a wiper blade (not shown but disclosed) to a wiper arm (20).  The fastening element has a pair of opposite walls (17) on portion (11) which can be displaced in parallel and which can be displaced between two parallel end positions.  The two end positions are represented by figures 1 and 5.  Portion (11) can swing about the portion (12), via hinges (13, 14), from the position shown in figure 1 to the position shown in figure 5.   During such movement, the walls (17) are displaced parallelly between the two end positions and are displaced transversely to two perpendicular axes.  Looking to figure 1 of Egner-Walter, the walls will be displaced transversely to both a vertical axis and a horizontal axis during to movement.
	The publication to Egner-Walter discloses all of the above recited subject matter with the exception of explicitly setting forth the wiper blade as including a wiper strip.
	The publication to Charng discloses a wiper blade (fig. 2) including a supporting yoke (2, 3, 4) supporting a wiper strip (14) thereon.  A fastening element (6, fig. 11) fastens the wiper strip to a wiper arm (18, fig. 14).  As shown in figure 14, the supporting yoke, and thus attached wiper strip, extend longitudinally in the same direction as the wiper arm.
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper blade of Egner-Walter with a wiper strip, as clearly suggested by Charng, to enable proper wiping of the windscreen.
	With respect to claim 2, the flexible/springy catch members (30, figs. 6, 7) which retain the walls (17) of the portion (11) with portion (12) are deemed spring elements, at least as far as claimed.
	With respect to claims 3, 11 and 12, movement of the walls (17) between the two end positions will provide for transverse displacement both with respect to a vertical axis and longitudinal extent of the wiper strip.  Additionally, Egner-Walter discloses that the b1 and b2 dimensions in figure 7 are 9mm and 7mm respectively.  As such, displacement of the walls (17) via the hinges (13, 14) between the two end positions would appear to clearly provide for a displacement of at least 2mm.  Such appears particularly true as the displacement passes through the position shown in figure 3 where the walls displacement is at a maximum.
	With respect to claim 4, note body (12) with a longitudinal extent.  The walls (17) are formed integral with such body and can be displaced parallel to the longitudinal extent thereof, as clearly shown in figure 3.
	With respect to claims 6 and 7, the inner surfaces of the walls (17) are deemed thrust surfaces and engage with the wiper arm to support such (page 1, lines 46-64).
	With respect to claim 8, the fastening element pivotally supports the wiper strip via a pivot pin on the supporting yoke (page 1, lines 69-74).
	With respect to claim 9, note rotary locking element (21, 22).
	With respect to claim 13, setting forth the part as an “injection-molded” part does not distinguish from Egner-Walter.  Such at best relates to a method of manufacture and imparts no particular structure to the fastening element not disclosed by Egner-Walter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the publication to Depondt (German publication 102012211059) which includes a fastening element (12) with walls (16) that can be moved transversely as claimed between two parallel end positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
14 June 2022